Citation Nr: 0513874	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1998, for the award of service connection for residuals of a 
cold injury to the bilateral feet.

2.  Entitlement to an effective date earlier than October 1, 
1998, for the award of service connection for residuals of a 
cold injury to the bilateral hand.

3.  Entitlement to an effective date earlier than January 29, 
2001, for the award of service connection for residuals of 
shrapnel wounds to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to an effective date 
earlier than October 1, 1998, for the award of service 
connection for residuals of a cold injury to the bilateral 
hand and feet and denied entitlement to an effective date 
earlier than January 29, 2001, for the award of service 
connection for residuals of shrapnel wounds to the right leg.

In December 2003, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In June 1963, the Board denied service connection for 
residuals of frozen feet.  

2.  On October 1, 1998, the veteran, through a Member of 
Congress, submitted an application to reopen the claim for 
service connection for residuals of frozen feet.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for residuals of frozen feet between June 1963 and 
October 1998.  

4.  On October 1, 1998, the veteran, through a Member of 
Congress, submitted a claim for service connection for 
residuals of frostbite to the bilateral hand.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for residuals 
of frostbite to the bilateral hand prior to October 1, 1998.  

6.  On January 29, 2001, the veteran submitted a claim for 
service connection for residuals of shrapnel wounds to the 
right leg.

7.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for residuals 
of shrapnel wounds to the right leg prior to January 29, 
2001.  


CONCLUSIONS OF LAW

1.  The June 1963 Board decision, which denied service 
connection for residuals of frozen feet, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The legal criteria for an effective date prior to October 
1, 1998, for the grant of service connection for residuals of 
a cold injury to the bilateral feet have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 3.400(q)(1)(ii), 3.400(r) (2004).

3.  The legal criteria for an effective date prior to October 
1, 1998, for the grant of service connection for residuals of 
a cold injury to the bilateral hand have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a); 38 C.F.R. § 3.400.

4.  The legal criteria for an effective date prior to January 
29, 2001, for the grant of service connection for residuals 
of shrapnel wounds to the right leg have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a); 38 C.F.R. § 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for an earlier effective date in the 
April 2002 statement of the case and the January 2004 letter.  
These documents informed the veteran that the effective date 
in a claim for service connection is the (1) day following 
separation from service if the claim is received within one 
year after separation from service or (2) the date of claim 
or date entitlement arose, whichever is later.  These 
documents also informed the veteran that the effective date 
for a claim reopened after a final disallowance is the date 
of claim or date entitlement arose, whichever is later.  The 
January 2004 letter also notified the veteran that VA was 
responsible for getting relevant records from any federal 
agency, which included military records, VA medical records, 
and Social Security Administration records.  It further 
stated that on the veteran's behalf, it would make reasonable 
efforts to obtain relevant records not held by a federal 
agency, which included state or local governments, private 
doctors and hospitals, or current or former employers.  
Finally, VA told the veteran that he should send any 
treatment records or any medical records pertinent to his 
claimed conditions.  

Additionally, VA has notified the veteran the reasons why he 
is not entitled to effective dates earlier than October 1, 
1998, for the award of service connection for residuals of 
frostbite to the bilateral feet and bilateral hand and 
earlier than January 29, 2001, for residuals of a shrapnel 
wound to the right leg in the December 2001 rating decision, 
the April 2002 statement of the case, and the September 2002 
and April 2004 supplemental statements of the case.  The 
veteran was informed that the appropriate effective dates for 
the award of service connection for residuals of frostbite to 
the bilateral feet and hand and residuals of a shrapnel wound 
to the right leg is the date of claim, which dates are 
October 1, 1998, and January 28, 2001, in applying the 
regulation.  The statement of the case also fully provided 
the laws and regulations pertaining to entitlement to the 
benefits sought.  

The Board is aware that the January 2004 letter and the 
rating decision, the statement of the case, and the 
supplemental statements of the case are not the models of 
clarity in explaining to the veteran the evidence necessary 
to establish an earlier effective date; however, the Board 
finds that the veteran has not been prejudiced by such.  
Specifically, it is clear that he is aware of the evidence 
necessary to substantiate his claims for an earlier effective 
date.  For example, the veteran has alleged that he filed 
claims for service connection prior to October 1, 1998, and 
January 29, 2001 for the disabilities in question.  That is 
the only way the veteran would be able to obtain an earlier 
effective date.  Additionally, the veteran is aware that by 
attacking the June 1963 Board decision, which denied service 
connection for residuals of frozen feet, by claiming clear 
and unmistakable error in that decision, he could obtain an 
earlier effective date, if he won that argument.  Based upon 
such arguments by the veteran, it is clear that he is aware 
of the evidence necessary to substantiate his claims for 
earlier effective dates.  Therefore, the Board finds that a 
remand would serve no useful purpose, other than delaying 
consideration of the veteran's claims.  The Board finds that 
the duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  VA's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has not obtained any 
treatment records, as the veteran has not alleged that there 
are any outstanding records.  Following issuance of the 
January 2004 VCAA letter, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, stating that he had no 
evidence to submit.  VA has not provided examinations in 
connection with the claims for an earlier effective date; 
however, examinations were not necessary in this case.  The 
veteran filed his claims for earlier effective dates in July 
2001.  The effective dates currently in effect for service 
connection for the disabilities in question are October 1, 
1998, and January 29, 2001.  An examination conducted 
following July 2001 would not assist the veteran in obtaining 
effective dates earlier than October 1, 1998, and January 29, 
2001.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran claims that he warrants earlier effective dates 
for the award of service connection for residuals of a cold 
injury to the bilateral feet, residuals of a cold injury to 
the bilateral hand, and residuals of shrapnel wounds to the 
right leg.  

A.  Residuals of a cold injury to the bilateral feet

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. §§ 3.400 (emphasis added), 3.400(q)(1)(ii), 
3.400(r).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than October 1, 1998, 
for the award of service connection for residuals of a cold 
injury to the bilateral foot is legally precluded.  The 
reasons follow.

Service connection for residuals of frozen feet was denied by 
the Board in June 1963.  That decision is final, and in a 
separate decision issued on the same date as this decision, 
the Board has determined that the June 1963 Board decision 
did not contain clear and unmistakable error.  Thus, the 
earliest effective date possible could not be prior to June 
4, 1963.  

The next time the veteran submitted a claim was on October 1, 
1998, through a Member of Congress.  Here, the Board finds no 
basis to grant an effective date prior to October 1, 1998, 
for the award of service connection for residuals of a cold 
injury to the bilateral foot.  In fact, the Board concludes 
that an effective date prior to October 1, 1998, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added), § 3.400(q)(1)(ii), 3.400(r).  The United 
States Court of Appeals for Veterans Claims (Court) has 
recognized that the effective date of an award of service 
connection cannot be prior to the date of claim when it is 
based upon a reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002) ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen").  The veteran's claim for 
service connection for residuals of a cold injury to the 
bilateral foot was granted based upon his October 1, 1998, 
application to reopen the claim for service connection for 
residuals of a cold injury to the bilateral foot.  The Board 
finds that this is the earliest effective date possible based 
upon the facts in this case.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400, 3.400(q)(1)(ii), 3.400(r).

The Board has considered whether the veteran filed an 
informal claim for service connection for residuals of a cold 
injury to the bilateral foot prior to October 1, 1998, and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2004).  There is essentially no evidence 
submitted between the time of the June 1963 Board decision 
and the veteran's October 1998 claim.  

In support of why he feels entitled to an earlier effective 
date, the veteran states that he had filed a claim in 1962 
and was unaware that he could file a disagreement.  The 
record shows that the RO, in a June 1962 rating decision, 
denied service connection for residuals of frozen feet.  The 
veteran submitted a notice of disagreement, and a statement 
of the case was issued.  That is how the claim came before 
the Board in June 1963.  Thus, contrary to the veteran's 
current allegation, he was aware of his ability to submit a 
disagreement following the issuance of the 1962 rating 
decision.  At that time, the veteran did not have the ability 
to appeal a Board decision.  

Next, the veteran alleges that he should receive an earlier 
effective date because he has been suffering from residuals 
of frozen feet since he was discharged from service.  The 
Board does not question that the veteran's residuals of a 
cold injury to the bilateral foot had its onset in service; 
however, the law on effective dates is clear.  There is a 
final denial by the Board, and the effective date cannot 
precede the date of that decision.  Thus, even if entitlement 
arose at the time the veteran was discharged from service, 
the veteran's application to reopen the claim was received on 
October 1, 1998, and the effective date cannot be earlier 
than this date.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(q)(1)(ii), 3.400(r).

For all the reasons stated above, an effective date earlier 
than October 1, 1998, cannot be granted.  The Court has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  Residuals of a cold injury to the bilateral hand &
Residuals of shrapnel wounds to the right leg

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

1.  Residuals of a cold injury to the bilateral hand

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than October 1, 1998, for the grant of service connection for 
residuals of a cold injury to the bilateral hand is legally 
precluded, based upon the facts in this case.  The reasons 
follow.

The service medical records are silent for any findings 
pertaining to residuals of frostbite to the hands, including 
the separation examination.  The record reflects that the 
veteran was discharged from service on September 22, 1952.  
In his original claim for service connection, submitted in 
June 1962, he indicated he was seeking compensation for 
"busted ear drums" and "frozen feet."  Lay statements, a 
private medical record, and a VA examination report at that 
time address only the veteran's feet.  Additionally, in 
documents submitted by the veteran in connection with his 
appeal of the June 1962 denial of service connection for 
residuals of frozen feet, he did not address his hands having 
been frostbitten.

In the October 1998 letter from a Member of Congress, he 
stated the veteran had asked for his assistance "concerning 
some medical records and compensation for frostbite."  The 
first time the veteran specifically mentioned his hands had 
sustained frostbite was at the time of a June 1999 VA 
examination.  The October 1, 1998, date far exceeds the one-
year period following the veteran's discharge from service, 
and would not allow an effective date of September 1952 for 
the grant of service connection.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than October 1, 1998, 
for the award of service connection for residuals of a cold 
injury to the bilateral hand.  The regulation states that if 
the claim is not received within one year following 
separation from service, which is clearly not the case, as 
the veteran submitted his claim 46 years following his 
discharge from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  Even if the date entitlement 
arose was prior to October 1, 1998, the date of claim is 
October 1, 1998, and, thus, the later date is the date of 
claim, and is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  
Stated differently, based on the facts in this case, an 
effective date earlier than October 1, 1998, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board has thoroughly reviewed the evidence of record and 
cannot find a document prior to October 1, 1998, that could 
constitute an informal claim, a formal claim, or a written 
intent to file a claim for service connection for residuals 
of a cold injury to the bilateral hand.  See 38 C.F.R. 
§§ 3.1, 3.155(a), (b).  As noted above, none of the records 
that the veteran submitted in 1962 addressed frostbite of the 
hands.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. 430.

2.  Residuals of shrapnel wounds to the right leg

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than January 29, 2001, for the grant of service connection 
for residuals of shrapnel wounds to the right leg is legally 
precluded, based upon the facts in this case.  The reasons 
follow.

The service medical records are silent for any findings 
regarding a shrapnel wound, including the separation 
examination.  The record reflects that the veteran was 
discharged from service on September 22, 1952.  In his 
original claim for service connection, submitted in June 
1962, he indicated he was seeking compensation for "busted 
ear drums" and "frozen feet."  None of the evidence 
submitted at that time showed any complaint by the veteran of 
residuals of shrapnel wounds to the right leg.

In a statement received by the veteran on January 29, 2001, 
he stated he was seeking service connection for shrapnel 
wounds to the right leg.  This is the first time the veteran 
addressed this disability, which date far exceeds the one-
year period following the veteran's discharge from service, 
and would not allow an effective date of September 1952 for 
the grant of service connection.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than January 29, 2001, 
for the award of service connection for residuals of shrapnel 
wounds to the right leg.  The regulation states that if the 
claim is not received within one year following separation 
from service, which is clearly not the case, as the veteran 
submitted his claim more than 48 years following his 
discharge from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  Even if the date entitlement 
arose was prior to January 29, 2001, the date of claim is 
January 29, 2001, and, thus, the later date is the date of 
claim, and is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a).  Stated differently, based on the facts in this 
case, an effective date earlier than January 29, 2001, is 
legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board has thoroughly reviewed the evidence of record and 
cannot find a document prior to January 29, 2001, that could 
constitute an informal claim, a formal claim, or a written 
intent to file a claim for service connection for residuals 
of shrapnel wounds to the right leg.  See 38 C.F.R. §§ 3.1, 
3.155(a), (b).  As noted above, none of the records that the 
veteran submitted in 1962 addressed residuals of shrapnel 
wounds to the right leg.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. 430.


ORDER

Entitlement to an effective date earlier than October 1, 
1998, for the award of service connection for residuals of 
frostbite to the bilateral feet is denied.

Entitlement to an effective date earlier than October 1, 
1998, for the award of service connection for residuals of 
frostbite to the bilateral hand is denied.

Entitlement to an effective date earlier than January 29, 
2001, for the award of service connection for residuals of a 
shrapnel wound to the right leg is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


